Exhibit 99.1 YM BIOSCIENCES CLOSES US$17.5 MILLION FINANCING MISSISSAUGA, Canada -March 10, 2010 -YM BioSciences Inc. (NYSE Amex: YMI, TSX:YM), today announced that it has closed its previously announced "registered direct" offering of 14,583,000 million units at an issue price of US $1.20 for gross proceeds of approximately US $17.5 million. Each unit consists of one common share and one half common share purchase warrant. Each whole warrant may be exercised to purchase one common share at US$1.60 until March 10, 2015. Roth Capital Partners, LLC, served as lead placement agent. Bloom Burton & Co. Inc., Griffin Securities, Inc. and Haywood Securities Inc. served as co-placement agents for the transaction. The funds will be used principally to fund YM's drug development activities and for general corporate purposes. Following this issue, the pro-forma total number of common shares outstanding is 80,187,476, including 2,380,953 common shares issued but held in escrow, and there are now outstanding 8,166,480 common share purchase warrants (including warrants issued to the agents). There were no warrants outstanding prior to the current issue, and there are no debt instruments and no preferred shares outstanding. About YM BioSciences
